Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-13-00752-CV

                              Lance WINDHAM,
                                  Appellant

                                       v.

                       TRIANON PROPERTIES LLC,
                               Appellee

           From the County Court at Law No. 5, Bexar County, Texas
                           Trial Court No. 386604
                   Honorable Jason Pulliam, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED March 5, 2014.


                                        _________________________________
                                        Karen Angelini, Justice